Name: Commission Regulation (EEC) No 1598/89 of 8 June 1989 re-establishing the levying of customs duties on women's suits products of category No 74 (order No 40.0740) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 157/14 Official Journal of the European Communities 9. 6. 89 COMMISSION REGULATION (EEC) No 1598/89 of 8 June 1989 re-establishing the levying of customs duties on women's suits products of category No 74 (order No 40.0740) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of women s suits products of category No 74 (order No 40.0740) the relevant ceiling amounts to 64 G0&amp; pieces ; Whereas on 29 May 1989 imports of the products in question into the Community, originating in Brazil a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 12 June 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category CN code Description 40.0740 74 (1 000 pieces) 610411 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12 . 1988, p. 83.